Order entered November 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00982-CV

                               JOHN H. GEORGE, Appellant

                                               V.

                        MARIA GUADALUPE GEORGE, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-11713

                                           ORDER
       Before the Court is appellant’s October 31, 2018 request for a partial reporter’s record.

Attached to the request is appellant’s October 24, 2018 email correspondence to Janet Saavedra,

Official Court Reporter for the 254th Judicial District Court, designating the requested portions

of the reporter’s record. Accordingly, we ORDER Ms. Saavedra to file the partial reporter’s

record WITHIN THIRTY DAYS of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE